 



Exhibit 10.3 — Form of Employee Deferred Performance Unit Award Letter

«FirstLast»
(address)

Dear «Fname»:

TODCO (the “Company”) hereby grants to you effective as of February 7, 2005 (the
“Grant Date”) Deferred Performance Units representing the opportunity to receive
up to a maximum of ___ shares of TODCO Common Stock (“Common Stock”) in
accordance with the TODCO Long-Term Incentive Plan (the “Plan”). The exact
amount of your award will be determined as of December 31, 2007. Please refer to
the attached Appendix A, Terms and Conditions of Employee Deferred Performance
Unit Award, for further details.

Shares of Common Stock earned (if any) will vest on the Determination Date.

Your Deferred Performance Units are subject to the terms and conditions set
forth in the enclosed Plan, the Prospectus for the Plan, any additional terms
and conditions set forth in the attached Appendix A and any rules and
regulations adopted by the Executive Compensation Committee of the Board of
Directors in accordance with the terms of the plan.

This award letter and the attachments contain the formal terms and conditions of
your award and accordingly should be retained in your files for future
reference.

Congratulations on your award.

Very truly yours,

Jan Rask
Enclosures

8



--------------------------------------------------------------------------------



 



Appendix A
To Award Letter
Terms and Conditions of
Employee Deferred Performance Unit Award
February 7, 2005

The Deferred Performance Unit award by TODCO (the “Company”) to you effective as
of the Grant Date provides for the opportunity for you to receive, if certain
conditions are met, shares of TODCO Common Stock (“Common Stock”) subject to the
terms and conditions set forth in the TODCO Long-Term Incentive Plan (the
“Plan”), the enclosed Prospectus for the Plan, any rules and regulations adopted
by the Executive Compensation Committee of the Board of Directors (the
“Committee”), and any additional terms and conditions set forth in this
Appendix A all of which forms a part of the attached award letter to you (“Award
Letter”). Any terms used and not defined in the Award Letter have the meanings
set forth in the Plan. In the event there is an inconsistency between the terms
of the Plan and the Award Letter, the terms of the Plan will prevail.

1. Determination of Earned Shares

     (a)      Earned Shares

The exact number of shares of Common Stock that will actually be earned by and
granted to you (the “Earned Shares”) out of the total maximum number of Deferred
Performance Units awarded to you in the Award Letter will be based upon the
level of achievement by the Company of the performance standard described below
over the three-year period commencing January 1, 2005 (the “Performance Cycle”).
The determination by the Committee with respect to the achievement of such
performance standards will be made in the first quarter of 2008 after all
necessary Company and peer information is available. The specific date on which
such determination is formally made and approved by the Committee is referred to
as the “Determination Date”. After the Determination Date, the Company will
notify you of the number of Earned Shares, if any, to be actually granted to
you. All payments shall be made no later than February 28, 2008.

The calculation of Earned Shares shall be based on the Company’s Total
Shareholder Return ranking compared to a defined peer group at the end of the
Performance Cycle as determined by the Committee in its sole discretion. Total
Shareholder Return is defined for a given company as the change in share price
plus cumulative dividends paid, assuming dividend reinvestment during the
Performance Cycle, over share price at the beginning of the Performance Cycle of
the applicable Company. Earned Shares will be calculated by multiplying the
maximum number of deferred performance units granted by the following
percentages for the percentile rank achieved. For Total Shareholder Return
performance between the percentile ranks noted below, linear interpolation will
be used to calculate the exact number of Earned Shares:

9



--------------------------------------------------------------------------------



 



          Percentile       Rank   Percentage  
100th
    100 %
92
    91.67  
84
    83.33  
75
    75.00  
68
    66.67  
62
    58.33  
56
    50.00  
50
    40.00  
44
    30.00  
38
    20.00  
32
    10.00  
25th or lower
  ZERO



      The Company’s defined “Peer Group” shall consist of TODCO and the
following companies: Cal Dive International, Ensco International, Global
Industries, Grant Prideco, Grey Wolf, Helmerich & Payne, Key Energy Services,
Maverick Tube, Newpark Resources, Parker Drilling, Patterson — UTI Energy, Pride
International, Rowan Companies Inc., Tidewater Inc., Varco International Inc.  
  (b)   Committee Determinations         In accordance with the provisions of
the Plan, the Committee shall have the exclusive authority to make all
determinations hereunder, including but not limited to the ranking of TODCO and
its Peer Group. Without limiting the foregoing, the Committee shall have
absolute discretion to determine the number of Earned Shares to which you are
entitled, if any, including without limitation such adjustments as may be
necessary in the opinion of the Committee to account for changes since the date
of the Award Letter. Notwithstanding the foregoing, the Committee shall be
precluded from increasing the amount that would otherwise be obtainable upon the
achievement of the performance goals described in Section 1(a) above to the
extent prescribed by Section 162(m) of the Internal revenue Code of 1986 as
amended (the “Code”) and the applicable regulations rulings and notices
thereunder. The Committee’s determination shall be final, conclusive and binding
upon you. You shall not have any right or claim with respect to any shares other
than Earned Shares to which you become entitled in accordance herewith.    
(c)   You will not be required to pay any purchase price for the Earned Shares;
however tax withholding is required pursuant to Section 8.



2.   Vesting



  (a)   Unless vested on an earlier date as provided in this Appendix A, the
Earned Shares will vest on the Determination Date.



  (b)   As described in Section 7 below, in the event of a Change of Control a
portion of your Deferred Performance Units may become Earned Shares and vest
prior to the Determination Date.



3.   Restrictions       Until and unless Earned Shares become vested, you do not
own any of the Common Stock potentially subject to this Deferred Performance
Unit award and may not attempt to sell, transfer, assign or pledge any such
Common Stock. Your Earned Shares, if any, will be registered in your name as of
the Determination Date. The Deferred Performance Unit grant shall be accounted
for by the Company on your behalf on a ledger pursuant to Section 3.2(c) of the
Plan until the number of Earned Shares is determined and may not be transferred,
sold, assigned or pledged in any manner prior to vesting. Promptly after the
Earned Shares vest, the net shares (total vested Earned Shares minus any Earned
Shares retained to satisfy the tax withholding obligation of the Company, as
described in Section 8 if applicable), will be delivered in street name to your
brokerage account (or, in the event of your death, to a brokerage account in the
name of your

10



--------------------------------------------------------------------------------



 



beneficiary under the Plan) or, at the Company’s option, a certificate for such
shares will be delivered to you. There may be some delay between the date of
vesting and the date your shares become available to you due to administrative
reasons.

4.       Dividends and Voting

After the Determination Date, all cash dividends (if any) that become payable
with respect to your Earned Shares after the Determination Date, if any, will be
paid directly to you at the same time dividends are paid with respect to all
other Common Stock of the Company. Also, after the Determination Date, you will
have the right to vote your Earned Shares.

5.      Termination of Employment

If your employment is terminated prior to the Determination Date due to death,
disability, retirement (as defined below) or at the convenience of the Company
(as determined by the Committee), you will be entitled to receive Earned Shares
representing a Pro Rata share of your Deferred Performance Unit award on the
Determination Date. The calculation of your Pro-Rata Share is determined by
multiplying the number of Earned Shares calculated as of the Determination Date
which would have otherwise been earned had your employment not been terminated,
by a fraction, the numerator of which is the number of calendar days you were
employed during the Performance Cycle after the Grant Date and the denominator
of which is the total number of calendar days in the Performance Cycle after the
Grant Date. Retirement is defined for the purpose of this section of Appendix A
as meeting the “Rule of 70”, which requires a minimum age of 55, combined with
years of service to total 70 or more. If you retire after the age of 55, yet
your age and years of service do not lead to a combined 70, you will not be
entitled to any Earned Shares. “Disability” shall mean you are unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last a
continuous period of not less than twelve months or by reason of either of the
foregoing you are receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company. Except as provided under Section 7, “Change in Control”, if your
employment is terminated for any reason other than death, disability,
termination for the convenience of the Company or retirement (as defined
herein), you will not be entitled to any Earned Shares. The Committee shall have
absolute discretion to determine the date and circumstances of termination of
your employment, including without limitation whether as a result of death,
disability, convenience of the Company, retirement or any other reason, and its
determination shall be final, conclusive and binding upon you.

6.       Beneficiary

You may designate a beneficiary to receive any Earned Shares that become due to
you after your death, and may change your beneficiary from time to time.
Beneficiary designations should be filed with the Administrator of the Long-Term
Incentive Plan. If you fail to designate a beneficiary, Earned Shares due to you
under the Plan will be issued to the executor or administrator of your estate in
the event of your death.

7.       Change of Control



  (a)        Acceleration of Vesting
If you are employed by the Company on the date of a Change of Control of the
Company and the Determination Date has not occurred, you will be entitled to
receive Earned Shares representing 50% of your Deferred Performance Units. For
the purposes of this award letter the definition of Change in Control shall have
the meaning assigned such term under Code Section 409A and the regulations and
notices thereunder to the extent

11



--------------------------------------------------------------------------------



 



      such definition is more restrictive than definition in the Plan. Otherwise
Change of Control shall have the meaning set forth in the Plan.



  (b)   Section 280G Limitation
Notwithstanding anything in the Award Letter and this Appendix A to the
contrary, if all or any portion of the benefits provided hereunder, either alone
or together with other payments and benefits received or to be received from the
Company or any affiliate or successor, would constitute a “parachute payment”,
as such term is defined in Section 280G(b)(2) of the U.S. Internal Revenue Code
of 1986 (the “Code”), and the amount of the parachute payment, reduced by all
U.S. federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Code Section 4999, is less than the amount you would receive
if you were paid three times your “base amount,” as defined in Code
Section 280G(b)(3), less one dollar, reduced by all U.S. federal, state and
local taxes applicable thereto, then the aggregate of the amounts constituting
the parachute payment shall be reduced to an amount that will equal three times
your base amount less one dollar, and, to the extent necessary, the award or
vesting of Earned Shares shall be reduced by the Committee in order that this
limitation not be exceeded; provided, however, that this Section 7(b) shall be
superceded in its entirety by (i) any contrary treatment of parachute payments
to which you have agreed in writing prior to the Change of Control pursuant to
any other plan, program or agreement, or (ii) any more favorable treatment of
the excise tax on parachute payments extended to you by the Company or its
affiliates pursuant to any other plan, program or agreement.

8.       Income Tax Withholding



  (a)   You should consult the Long-Term Incentive Plan Prospectus for a general
summary of the U.S. federal income tax consequences to you from the Contingent
Shares based on currently applicable provisions of the Code and related
regulations. The summary does not discuss state and local tax laws or the laws
of any other jurisdiction, which may differ from U.S. federal tax law. For these
reasons, you are urged to consult your own tax advisor regarding the application
of the tax laws to your particular situation.



  (b)   The grant under the Award Letter and this Appendix A is subject to your
making of arrangements satisfactory to the Company to satisfy any applicable
U.S. federal, state or local withholding tax liability arising from the vesting
of the Earned Shares. You can either make a cash payment to the Company of the
required amount or at the discretion of the Committee you can elect to satisfy
your withholding obligation by having the Company retain Common Stock having a
value approximately equal to the amount of your withholding obligation from the
Earned Shares otherwise deliverable to you upon the vesting of such shares. You
may not elect for such withholding to be greater than the minimum statutory
withholding tax liability arising from the vesting of the Earned Shares. If you
fail to satisfy your withholding obligation in a time and manner satisfactory to
the Company, no shares will be issued to you or the Company at its discretion
shall have the right to withhold the required amount from your salary or other
amounts payable to you. Further, any dividends on the Earned Shares paid to you
pursuant to Section 4 above prior to their vesting will generally be subject to
federal, state and local tax withholding, as appropriate, as additional
compensation.

12



--------------------------------------------------------------------------------



 



  (c)        In addition, you must make arrangements satisfactory to the Company
to satisfy any applicable withholding tax liability imposed under the laws of
any other jurisdiction arising from the award hereunder. You may not elect to
have the Company withhold Earned Shares having a value in excess of the minimum
statutory withholding tax liability. If you fail to satisfy such withholding
obligation in a time and manner satisfactory to the Company, no shares will be
issued to you or the Company shall have the right to withhold the required
amount from your salary or other amounts payable to you.

9.      Restrictions on Resale

Other than the restrictions referenced in paragraph 3, there are no restrictions
imposed by the Plan on the resale of Earned Shares acquired under the Plan.
However, under the provisions of the Securities Act of 1933 (the “Securities
Act”) and the rules and regulations of the Securities and Exchange Commission
(the “SEC”), resales of shares acquired under the Plan by certain officers and
directors of the Company who may be deemed to be “affiliates” of the Company
must be made pursuant to an appropriate effective registration statement filed
with the SEC, pursuant to the provisions of Rule 144 issued under the Securities
Act, or pursuant to another exemption from registration provided in the
Securities Act. At the present time, the Company does not have a currently
effective registration statement pursuant to which such resales may be made by
affiliates. These restrictions do not apply to persons who are not affiliates of
the Company; provided, however, that all employees are subject to the Company’s
policies against insider trading, and restrictions on resale may be imposed by
the Company from time-to-time as may be necessary under applicable law.

10.       Effect on Other Benefits

Income recognized by you as a result of the grant or vesting of Earned Shares or
dividends on your Earned Shares will not be included in the formula for
calculating benefits under any of the Company’s retirement and disability plans
or any other benefit plans.

11.      Compliance With Laws

This Award Letter, the deferred Performance Units and any Earned Shares issued
hereunder shall be subject to all applicable federal and state laws and the
rules of the exchange on which shares of the Company’s common stock are traded.

If you have any questions regarding your contingent award or would like to
obtain additional information about the Plan or the Committee, please contact
the Company’s General Counsel. Your Award Letter and this Appendix A contain the
formal terms and conditions of your award and accordingly should be retained in
your files for future reference.

13